Citation Nr: 9909482	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
gunshot wound of the left leg, involving muscle group XII, 
malunion of the tibia and fibula, and traumatic 
osteoarthritis of the left ankle, currently evaluated as 
30 percent disabling.

2. Entitlement to an increased rating for degenerative 
osteoarthritis of the left knee joint with instability, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

At his August 1998 personal hearing before the undersigned 
Member of the Board, the veteran raised the issue of 
entitlement to service connection for left hip disability 
secondary to service-connected disability and entitlement to 
a total rating based upon individual unemployability due to 
service-connected disability.  These issues are referred to 
the RO for appropriate action.


REMAND

Service connection is currently in effect for residuals of a 
gunshot wound of the left leg, muscle group XII, with 
malunion of the tibia and fibula, and traumatic 
osteoarthritis of the left ankle, rated as 30 percent 
disabling under diagnostic code 5312.  Service connection is 
also in effect for degenerative arthritis of the left knee 
joint with instability, rated as 30 percent disabling under 
diagnostic code 5257.

With respect to the disabilities currently rated under 
diagnostic code 5312, the Board notes that a separate 
disability evaluation for left ankle disability, in the form 
of traumatic arthritis of the left ankle, is provided for in 
the rating schedule. 

Further, in a recent precedent opinion from VA's General 
Counsel, it was held that claimants who have arthritis and 
instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257.  VAOGCPREC 23-97, (July 1, 
1997).  Therein, VA General Counsel also stated, however, 
that a separate rating must be based upon additional 
disability and that when a knee disorder is already rated 
under diagnostic code 5257, the veteran must also have 
limitation of motion under diagnostic codes 5260 and/or 5261, 
in order to obtain a separate rating for arthritis.  Id.  
This opinion is binding upon the VA with respect to further 
development and adjudication with respect to these claims.  
38 U.S.C.A. § 7104(c) (West 1991).  In light of the above 
precedent opinion, the Board finds that further medical 
evaluation of the veteran's left leg gunshot wound residuals 
is warranted in order to determine the extent of any current 
limitation of left knee flexion and/or extension due to 
arthritis.

In view of the foregoing, the Board is of the opinion that 
remand is in order so that separate ratings for arthritis 
affecting the left ankle and left knee can be considered 
under diagnostic codes 5010-5003. See Evans v. Brown, 9 
Vet. App. 273, 281 (1996); Esteban v. Brown, 6 Vet. App. 262 
(1994).

At his August 1998 personal hearing, the veteran reported 
that he received limited treatment for his left leg 
disabilities at the Martinsburg, West Virginia, VA Medical 
Center.  No treatment records from that facility are 
currently of record.  Further, development should include 
attempts to obtain any existing records.  

For all these reasons the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left leg 
disabilities in recent months.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  Regardless, the RO 
should obtain all medical records from 
the VA Medical Center in Martinsburg, 
West Virginia, reflecting treatment of 
the veteran for his service-connected 
orthopedic disabilities.   All records 
obtained which are not currently of 
record should be associated with the 
claims folder.

2.  The RO should arrange for the veteran 
to undergo comprehensive VA orthopedic 
examination to determine the current 
severity of his left leg gunshot wound 
residuals (involving muscle group XII, 
malunion of the tibia and fibula, and 
traumatic arthritis of the left ankle) 
and degenerative osteoarthritis of the 
left knee joint with instability.  All 
indicated studies, including x-rays and 
range of motion studies in degrees, 
should be performed, and all findings 
should be set forth in detail.  The 
claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the requested examination.  The 
examiner is requested to indicate in 
his/her report that review of the claims 
folder and the information contained in 
this remand was conducted.  All 
neurological impairment resulting from 
the veteran's service-connected left leg 
gun shot wound residuals should be fully 
detailed.  The examiner should identify 
any objective evidence of pain, or 
associated functional loss due to pain, 
with respect to the veteran's left knee 
and left ankle.  The examiner should 
determine whether, and to what extent, 
the veteran's left knee and left ankle 
exhibit weakened movement, instability, 
excess fatigability, and incoordination.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
fully explained. 

3.  The RO should review the examination 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines the examiner did not 
adequately address the instructions 
contained in this REMAND, the report 
should be returned to the examiner for 
corrective action.

4.  The RO should then undertake any 
further indicated development and 
readjudicate the claim for entitlement 
to increased ratings for: 1.) residuals 
of a left leg gunshot wound, including 
muscle group XII and malunion of the 
tibia and fibula; 2.) traumatic 
osteoarthritis of the left ankle; 3.) 
degenerative arthritis of the left knee 
joint; 4.) and left knee instability.  
In readjudicating the compensation level 
for these disabilities, the RO should 
consider Esteban v. Brown, 6 
Vet. App. 262 (1994), DeLuca v. Brown, 8 
Vet.App. 202 (1995), and VAOGCPREC 23-97 
(July 1, 1997), as appropriate.  The RO 
should also consider whether submission 
of the case to the Director of the 
Compensation and Pension Service for 
consideration of a higher rating under 
the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case 
covering all issues in appellate status, 
and the veteran and his representative 
should be provided with a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


